Citation Nr: 1220735	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  10-31 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability (residuals of prostate cancer claimed as distressed rectum) which is claimed to have resulted from a procedure by VA on March 27, 2009 (and related care). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1954 to November 1957.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In July 2010, the Veteran requested a Travel Board hearing; in August 2010 correspondence he withdrew the request.  In June 2011, the case was remanded for additional development and adjudication. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is not shown to have an additional disability due to a transrectal ultrasound guided biopsy by VA on March 27, 2009, and related care that was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA. 


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability claimed to have resulted from a procedure by VA on March 27, 2009 and related care are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to initial adjudication.  A December 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the appellant of effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records have been secured and are associated with his claims file.  The medical opinion sought by the Board in its June 2011 remand was accomplished in July 2011 and as it is documented to have been based on a thorough review of the pertinent clinical history and contains detailed rationale for its conclusion, the Board finds this opinion to be adequate.  The additional VA treatment reports requested in the remand have also have obtained; as such, there is compliance with the instructions of the June 2011 remand as mandated by Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not identified any pertinent evidence that remains outstanding. VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361 . 

For claims filed on or after October 1, 1997, as in this case, the Veteran must show that the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was a event which was not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151. 

To determine whether additional disability exists, VA compares the Veteran's physical condition immediately prior to the beginning of medical or surgical treatment to the Veteran's physical condition after such care has ceased.  38 C.F.R. § 3.361(b).  To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, resulted in the Veteran's additional disability. Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c) .

To establish that fault on the part of VA caused the additional disability, it must be shown that VA hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and the Virtual VA file (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file does not contain any evidence or correspondence pertinent to the matter at hand.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

In essence, the Veteran alleges that he was given improper instructions regarding self-care in connection with a VA procedure on March 27, 2009, and as a consequence now has additional prostate cancer residual disability (claimed as distressed rectum).  Specifically, he alleges he received improper instruction regarding how long he was to retain rectal packing in his rectum, and as a result developed infections of the rectum and kidneys. 

The record shows that on March 27, 2009, the Veteran underwent a transrectal ultrasound guided biopsy (for assessment of prostate cancer).  The urologist noted: 

"Tampon placed per rectum, patient instructed to remove tampon with first bowel movement or in 24 hours whichever comes first." 

The Veteran was warned, in part, of the possibility of rectal bleeding, hematuria, and infection that was rarely life threatening. 

On March 29, 2009, the Veteran was admitted to Baylor Medical Center's emergency room with complaints of fever and chills.  It was noted that he had undergone a prostate biopsy two days prior.  The clinical impression was prostatitis and transient bacteremia; intravenous antibiotics were administered.  A March 30, 2009 discharge record notes a diagnosis of UTI/Pyelonephritis-acute. 

VA treatment records from March 2009 to October 2009 show, in part, that the Veteran underwent radiation treatment (ending in August 2009) for prostate cancer and treatment for intermittent bladder infections.  He contends that he has additional residual disability (to include continuing "distressed rectum") as a result of VA-provided care.  Additional VA outpatient treatment reports dated after October 2009 (dated through July 2011) have been obtained, with November 2009 reports reflecting treatment for radiation urethritis.  A December 2009 report indicated the Veteran's post radiation urethritis was resolving.  A September 2010 oncology report revealed no complaints with a PSA in the 2-3 range said to require further monitoring.  A visit to a urology clinic at that time revealed no genitourinary complaints and a notation that the Veteran was "doing well."  By the time of an evaluation on July 19, 2011, no genitourinary, rectal or other relevant complaints or findings were reported.   

The July 2011 VA opinion documented review of the claims file, with the examiner's history noting that radiation therapy was completed on August 5, 2009 and that the Veteran was treated for a urinary infection later that month when he saw his family physician.  The Veteran was said to have had somewhat persistent dysuria after completion of the radiation therapy, that urinalysis showed no recurrence of infection, and that the post radiation urethritis eventually resolved.  The examiner indicated that the Veteran had no urinary frequency, incontinence, or other residuals and rendered the following assessment:  

It is unlikely that the Veteran's complicating bacteremia (bacteria in blood stream) was due to negligence or error.  Infection is an occasional complication of [] prostate biopsy via the rectum where bacteria cannot be excluded[.]  The patient was duly war[n]ed about the possibility of complicating infection and was told if chills or fever occurred to contact the physician or go to the emergency room and he was scheduled for a two week follow-up to discuss biopsy results.  It appears the Veteran was a recipient of an adequate standard of care.  

To establish entitlement to benefits under 38 U.S.C.A. § 1151, the Veteran must show that he has additional disability as a result of VA treatment that involved carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA.  In short, the record includes no medical evidence that supports a conclusion that any additional pathology and/or impairment of functioning due to fault by VA is demonstrated, and the only medical evidence addressing this issue in the form of the July 2011 opinion weighs against such a conclusion.  Also weighing against the claim are the VA outpatient treatment reports dated through July 2011 noting that the post radiation urethritis has resolved and no current genitourinary or rectal complaints or residuals.  

The evidence demonstrates that any complications from the procedure in question, to include the claimed "distressed rectum," have resolved and that there is no permanent current additional disability resulting therefrom.  There is also no evidence to support the contention that any of the treatment in question was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part, and the VA examiner who reviewed the claims file in July 2011 specifically found in this regard that it was unlikely that the treatment involved negligence or error and that it appeared that the Veteran was a recipient of an adequate standard of care.   

In summary, the competent evidence weighs against a conclusion that the Veteran has any additional pathology and/or impairment for which compensation under 
38 U.S.C.A. § 1151 may be awarded.  To the extent the Veteran asserts that due to improper treatment or instructions by VA he has additional disability resulting from the procedure by VA on March 27, 2009 and related care, the Board notes that it accepts the credibility of the statements as they appear to reflect his sincere belief.  However, while he is competent to testify as to symptoms he experiences (such as symptoms typical of urethritis or the claimed rectal distress) as a layperson, the Veteran lacks the training to opine as to whether such symptoms are attributable to the VA treatment in question, and whether such treatment was improper.  Such questions are clearly medical in nature and incapable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Court).

In light of the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the transrectal ultrasound guided biopsy on March 27, 2009 and related care resulted in additional disability that was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, and that the preponderance of the evidence is against a claim for benefits under 38 U.S.C.A. § 1151 for such additional disability claimed to have resulted from the March 27, 2009 procedure and related care.  Consequently, the benefit of the doubt doctrine does not apply and the claim must be denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability (residuals of prostate cancer claimed as distressed rectum) claimed to have resulted from a procedure by VA on March 27, 2009 and related care is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


